Electronically Filed
                                                     Supreme Court
                                                     SCPW-10-0000049
                                                     09-NOV-2010
                                                     12:42 PM
                       NO. SCPW-10-0000049


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 PATRICK W. O'BRIEN, Petitioner,


                               vs.


    THE HONORABLE R. MARK BROWNING, JUDGE OF THE CIRCUIT COURT

     OF THE FIRST CIRCUIT; ISLAND MOVERS, INC.; DUSTIN ZAMORA;

   HENDERSON GALLAGHER & KANE; JOHN R. WIENOLD; DEPARTMENT OF

        VETERAN'S AFFAIRS; and TRIPLER ARMY MEDICAL CENTER,

                            Respondents.



                       ORIGINAL PROCEEDING

                    (CIVIL NO. 08-1-1740-08)


                              ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

      and Circuit Judge Alm, assigned by reason of vacancy)


          Upon consideration of petitioner Patrick W. O'Brien's

"Complaint of Crimes, Misconduct, Discrimination, and Toleration

of Wrongdoings," which is deemed a petition for a writ of

prohibition, it appears that petitioner fails to demonstrate a

clear and disputable right to relief.   Therefore, petitioner is

not entitled to extraordinary relief.   See HRS § 602-5(3) (Supp.

2009) ("The supreme court shall have jurisdiction and power . . .

to exercise original jurisdiction in all questions arising under

writs directed to courts of inferior jurisdiction and returnable

before the supreme court."); Kema v. Gaddis, 91 Hawai'i 200, 204,

982 P.2d 334, 338 (1999) (A writ of prohibition is an

extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack


of alternative means to redress adequately the alleged wrong or


obtain the requested action.).    Accordingly,


          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of prohibition


without payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of

prohibition is denied.

          DATED:   Honolulu, Hawai'i, November 9, 2010.


                                 /s/ Mark E. Recktenwald


                                 /s/ Paula A. Nakayama


                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ James E. Duffy, Jr. 


                                 /s/ Steven S. Alm





                                  2